“ON Case 3:20-cv-00701-DJN-RCY Document 7 Filed 03/23/21 Page 1 of 2 PagelD# 20

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
PAUL A. WHITE,

Plaintiff,

Vv. Civil No. 3:20cv701(DJN)
DEPARTMENT OF HOMELAND SECURITY, e¢ al.,

Defendants.

MEMORANDUM OPINION

Plaintiff, a federal detainee proceeding pro se and in forma pauperis, filed this 42 U.S.C.
§ 1983 action. In order to state a viable claim under 42 U.S.C. § 1983, a plaintiff must allege
that a person acting under color of state law deprived him or her of a constitutional right or of a
right conferred by a law of the United States. See Dowe v. Total Action Against Poverty in
Roanoke Valley, 145 F.3d 653, 658 (4th Cir. 1998) (citing 42 U.S.C. § 1983).

By Memorandum Order entered on January 14, 2021, the Court directed Plaintiff to
submit a particularized complaint within fourteen (14) days of the date of entry thereof. (ECF
No. 6.) The Court warned Plaintiff that the failure to submit the particularized complaint would
result in the dismissal of the action.

More than fourteen (14) days have elapsed since the entry of the January 14, 2021

Memorandum Order. Plaintiff failed to submit a particularized complaint or otherwise respond
Case 3:20-cv-00701-DJN-RCY Document 7 Filed 03/23/21 Page 2 of 2 PagelD# 21

to the January 14, 2021 Memorandum Order. Accordingly, the action will be DISMISSED

WITHOUT PREJUDICE.
An appropriate order shall issue.

Let the Clerk file a copy of the Memorandum Opinion electronically and send a /

Plaintiff. /s/
David J. Novak hy

United States District Judge
Richmond, Virginia
Dated: March 49>2021
